941 So.2d 586 (2006)
Kimberly LaLONDE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3229.
District Court of Appeal of Florida, Fourth District.
November 15, 2006.
Kimberly LaLonde, Fort Lauderdale, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant, Kimberly LaLonde, appeals the trial court's order denying her rule 3.800(a) motion to correct illegal sentence, alleging that she has not received the appropriate credit for time served. We affirm in part and reverse in part. *587 Appellant alleges that she was required, as a condition of community control, to enter into a drug and alcohol treatment facility. Appellant is entitled to credit for time spent in jail awaiting placement into a drug treatment facility imposed as a condition of probation or community control. Barnishin v. State, 927 So.2d 68, 71 (Fla. 1st DCA 2006), rev. dismissed, 939 So.2d 1057 (Fla.2006); Scott v. State, 805 So.2d 926, 927 (Fla. 2d DCA 2001). Accordingly, we reverse the trial court's order and remand for the trial court to grant the appellant credit for the time spent in jail while waiting for placement into the drug treatment facility.
POLEN, FARMER and MAY, JJ., concur.